Citation Nr: 1623513	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran had active service from November 1990 to July 1991.  He also had a period of active duty for training from March 1986 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran was scheduled for a hearing before the Board at the RO in April 2013.  However, the Veteran's representative indicated that the Veteran wanted to cancel his April 2013 hearing and noted that he did not want another hearing rescheduled.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

In May 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the paperless files reveals VA treatment notes that are relevant to the issue on appeal.  Since the receipt of those records, a supplemental statement of the case (SSOC) was issued in June 2015 in which the RO considered VA treatment notes dated from June 2010 to June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the May 2015 remand, the Veteran was scheduled for a VA examination in May 2015, but the record reflects that he failed to report.  On review, the claims file does not include any letter notifying him of the date and time of the scheduled examination.

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. §§ 3.655(a), (b) (2015).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  

Further, the Board notes that, in the May 2015 remand, the Board directed the AOJ to return the case to the July 2010 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any psychiatric disorders that may be present.  In the May 2015 request, the Appeals Management Center (AMC) indicated that the claims file was being sent for review by the examiner and that the request "requires a medical opinion only."  However, the request was cancelled due to the Veteran's failure to report to the scheduled examination.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that another clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's psychiatric disorder.  Thus, the Board finds that a clarifying VA opinion remains necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 


The AOJ should all secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the case should be returned to the July 2010 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any psychiatric disorders that may be present. 

If an additional examination is deemed necessary by the examiner, such an examination should be scheduled and the Veteran should be notified of the date, time, and place of the scheduled VA examination.  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all psychiatric disorders that have been present during the pendency of the appeal, to include whether the Veteran has had PTSD, major depressive disorder, an anxiety disorder, a mood disorder, and a psychotic disorder.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  In making this determination, the examiner should address the Veteran's contention that his psychiatric symptoms manifested prior to his current psychosocial stressors and are related to his service in Southwest Asia during his active duty service from November 1990 to July 1991. See December 2012 VA Form 9 and July 2010 VA PTSD examination report.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

The examiner should also state whether any polysubstance dependency is caused by a psychiatric disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the medical opinion to ensure that it is in compliance with this remand.  If the report is deficient, the AOJ should implement corrective procedures.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




